On Rehearing.
Bean, J.
The right to enforce a mechanics’ lien against a building for labor performed or material used in its construction, is purely a creature of the statute, and does not exist, however equitable the claim may be, unless the party claiming the lien brings himself within the provisions of the statute by a substantial compliance with its terms. Whatever the statute makes necessary to the existence or enforcement of the lien must be substantially complied with, and the courts cannot, by construction, dispense with any of its requirements. This is the rule of the adjudged cases, both of this and other courts, and is the one announced by the former opinion herein. Now, applying this rule to the claim of lien before us, it is apparent that it does not comply with the *598statute, because it does not appear on the face thereof, as required by section 3578, Hill's Code, to whom Rankin furnished the material, if indeed it appears that he furnished any of the material used in the Malarkey building. The language that “I, N. K. Rankin, * * * have, by virtue of a certain contract with D C. McDonald & Co., * ” and for the furnishing of lumber and material used .in the erection and building and completing of a certain dwelling-house,” cannot, under the most liberal rules of construction, without eliminating the words “and for the furnishing of,” and substituting m ¡ilace thereof the word “furnished,” be tortured into a statement that by virtue of a contract with McDonald & Co., Rankin furnished lumber and material used in said dwelling-house. It is entirely silent as to what Rankin did by virtue of his contract with McDonald, nor can it be said, from a fair construction of the language, that the contract with McDonald & Co. referred to -was for furnishing the lumber and material used in the Malarkey building. We are not disposed to apply a strict or technical construction to mechanics’ liens, and however faulty or illy constructed they may be, if it can fairly be inferred from the language used that the requirements of the statute have been substantially complied with, they will be upheld and enforced. But we cannot change the language by eliminating and substituting words, and when the claim as filed is entirely silent upon one of the essential requirements of the statute, no rule of construction will authorize the court to supply the omission. The statute has required the claimant to file in a public office a sworn statement of a particular character, and that requirement must be at least substantially observed before the court can enforce the lien, and not having been done in this case, the former decree must be reaffirmed.
In addition to the point suggested, it is proper to remark that in the opinion of the court the claim of lien in this case was not filed within the time required by *599law, nor does it contain a true statement oí the plaintiff’s demands.